Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over
RUIZ et al. (2006/0233907) and in further view of CHRISTENSEN et al. (5,686,038-of record).
	Regarding claim 1, RUIZ et al. discloses a method of manufacturing composites comprising:
	placing a membrane 36 made of fibers [0073] in cavity 38 between a top mold 34 and a base mold 32 [0074], Fig.1;
	generating vacuum in the cavity 38 [0077];
	injecting fluid through 46 (Fig.6, [0078], [0096]);
	mold closing by compression pressure [0080]-[0081];

	cooling of the part thereafter [0112]-[0113] prior to opening the mold and ejecting the part [0116]-[0119].  
	RUIZ et al. is silent to wedges as claimed.  However, CHRISTENSEN et al. discloses a method of manufacturing composites comprising shims 102 (wedges) that helps maintain the mold in an expanded state (Fig.4A).  When the shims 102 are in place, the volume of the cavity of the mold is at its maximum.  Thereafter, resin is injected into the cavity when it is in its expanded configuration (C9:L35-50).  The shims 102 are removed prior to the compression step (C9:L66-C10:L1-7).  RUIZ et al. discloses that additional standard molding elements such as guides or demolding devices (not shown) may be added to facilitate mold closure and mold opening [0079].  Furthermore, RUIZ et al. discloses the gap 64 may include inserts (not shown) or the inserts may be mounted on the base mold 32 and the cover mold 34 [0123].  CHRISTENSEN et al.’s shims 102 (wedges) or guides/inserts provides the mold to be in an opened/expanded state prior to injecting fluid or resin and are removed prior to mold closing by compression pressure.  Therefore, it would have been obvious to one of ordinary skill in the art to have modified the method of RUIZ et al. by incorporating the shims (or wedges) as 
	Regarding claim 2, RUIZ et al. discloses the thickness of the composite product is variable [0086].  Therefore, it would have been obvious to one of ordinary skill in the art to have determined the optimum thickness via routine experimentation.
	Regarding claim 3, RUIZ et al. discloses the compaction pressure is generally greater than atmospheric pressure [0109].
	Regarding claim 4, RUIZ et al. is silent to the frequency and wavelength of the radiation.  However, it would have been obvious to one of ordinary skill in the art to have determined the optimum range of frequency and wavelength of the radiation depending on the material that is being solidified or cured.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STELLA KIM YI whose telephone number is (571)270-5123. The examiner can normally be reached Monday-Friday 8:00-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina Johnson can be reached on 571-272-1176. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

STELLA YI
Examiner
Art Unit 1742



/STELLA K YI/Primary Examiner, Art Unit 1742